PROMISSORY NOTE







AMOUNT  

                 Up to US$100,000

ISSUANCE DATE

              July 18, 2008

MATURITY DATE

     

  July 18, 2009




         FOR VALUE RECEIVED, Portlogic Systems Inc. (“Borrower”), a Nevada
corporation, having an address of 100 King Street West, Suite 5700, Toronto,
Ontario, M5X 1K7, Canada, hereby promises to pay to the order of Accelerated
Capitals Ltda, (“Lender”), located at:  P.O. Box 2122, 1002. San José, Costa
Rica, the sum drawn up to one hundred thousand U.S. Dollars (US$100,000),
together with interest on the unpaid principal amount, upon the terms and
conditions specified below.




         1.    ADVANCES. At any time during the term of this Note, Borrower may,
at its sole option, draw down amounts up to an aggregate of US$100,000 under the
terms set forth herein.  The aggregate unpaid principal balance outstanding, if
any, at any time during the term of this Note shall be referred to as the
“Principal Amount.” Advances under this Note shall be made upon written request
by Borrower to Lender in the form of a Draw Request attached as Exhibit A
hereto.  Draw Requests shall be sent to Lender at the address set forth above.
 All Draw Requests submitted by Borrower shall be funded within 10 days from the
date Lender receives the Draw Request (each a “Draw Date”).




         2.     TERM. The Principal Amount shall be due and payable on demand by
the Lender, but in no event shall the Principal Amount and all interest accrued
be paid later than July 18, 2009 (the “Maturity Date”).




         3.     RATE OF INTEREST. Interest payable on the Principal Amount shall
accrue at a fixed rate equal to the prime interest rate plus 2%. Interest shall
be calculated at the end of each month based on the outstanding Principal Amount
at the end of that month on the basis of a 360 day year. Outstanding interest is
due at the time the Principal Amount is due as set forth in this Note.  Interest
shall only accrue on sums advanced and received by Borrower under this Note.




         4.     PREPAYMENT. Prepayment of the Principal Amount and interest may
be made at any time, in any amount, without penalty.




         5.     NOTE DUE AND PAYABLE. The entire unpaid Principal Amount and
accrued interest under this Note shall become immediately due and payable upon
the insolvency of the Borrower, the commission of an act of bankruptcy by the
Borrower, the execution by the Borrower of a general assignment for the benefit
of creditors, or the filing by or against the Borrower of a petition in
bankruptcy or a petition for relief under the provisions of any bankruptcy,
insolvency, company creditors’ arrangement, similar statute, or any other
statute applicable to the relief of debtors, of the United States, Canada, or
any other jurisdiction, and the continuation of such petition without dismissal
for a period of 90 days or more.





Page 1 of 4










         6.     WAIVER. No previous waiver and no failure or delay by the Lender
or the Borrower in acting with respect to the terms of this Note shall
constitute a waiver of any breach, default, or failure of condition under this
Note or the obligations secured thereby. A waiver or modification of any term of
this Note or of any of the obligations secured thereby must be made in writing
and signed by a duly authorized officer of the Lender and shall be limited to
the express terms of such waiver.




         The Borrower hereby expressly waives presentment and demand for payment
on the Maturity Date.




         7.     CONFLICTING AGREEMENTS. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
any advances evidenced by this Note, the terms of this Note shall prevail.




         8.     GOVERNING LAW. This Note shall be construed in accordance with
the laws of the Province of Ontario, Canada and the laws of Canada applicable
therein, and the parties stipulate to the personal jurisdiction of the courts of
the Province of Ontario.




[The remainder of this page is intentionally left blank; Signature page to
follow.]





Page 2 of 4







IN WITNESS WHEREOF, the parties hereto have executed this Promissory Note as of
the 18th day of July, 2008.  




Borrower:

PORTLOGIC SYSTEMS INC.







Authorized signature:

/s/ Jueane Thiessen

Jueane Thiessen

Chief Principal Officer




















Page 3 of 4







EXHIBIT A

DRAW REQUEST







Portlogic Systems Inc. (“Borrower”) requests that Accelerated Capitals Ltda
(“Lender”) advance        $ ________________ under the Promissory Note, dated
July 18, 2008. Advances should be made as follows:




[insert wire instructions or other instructions for payment]







Dated:  ___________

Portlogic Systems Inc.




By: ________________




Its: ________________








Page 4 of 4





